Citation Nr: 0400216	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD), 
to include entitlement to a total compensation rating based 
on individual unemployability.  



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
August 1971.  He was awarded the Combat Infantry Badge and 
the Purple Heart.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2002 rating decision 
by the RO, which granted service connection for PTSD and 
rated this disorder as 50 percent disabling, effective on 
August 27, 2001.  

Subsequently, in a rating action of October 2002, the RO 
increased the evaluation for the service-connected PTSD from 
50 percent to 70 percent disabling, effective on August 27, 
2001.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  

In view of this decision, the Board must conclude that, even 
though an increase was granted by the RO during the pendency 
of this appeal, the claim for an increased rating for PTSD 
remains in appellate status.  

It also appears that the veteran, in various correspondence 
with the RO, has raised a claim for individual 
unemployability.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  See 
Norris v. West, 12 Vet. App. 413 (1999) (holding that 
although the appellant had not filed the specific form asking 
for individual unemployability, an informal claim was raised 
because he had continually stated he was unable to work due 
to his service-connected mental disorder.)  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.  

He also contends that he is unable to work due to his PTSD 
disability.  In his Substantive Appeal, received in January 
2003, the veteran noted that he had been involuntarily 
committed twice in the past six months and had voluntarily 
committed himself twice during the same time period.  
Therefore, he argues that a 100 percent disability rating is 
warranted.  

During the most recent VA examination in May 2002, it was 
noted that the veteran had not been psychiatrically 
hospitalized and that, although commitment papers had been 
prepared, he traveled to Broughton State Hospital but was not 
admitted.  

It was also noted that he had an extensive alcohol history 
and had admitted to becoming intoxicated five of seven nights 
a week; he had had four DUIs, with his last one being in 
September 2001.  

Following a mental status examination, the assessment was 
PTSD, combat related and alcohol dependence; the examiner 
assigned a Global Assessment of Functioning score of 55.  

The examiner stated that the veteran had two diagnoses, 
alcohol dependence and combat related PTSD.  He further 
stated that he did not believe that the veteran's alcohol 
dependence was causing in any way his PTSD.  However, he 
explained that the veteran had cardinal symptoms of PTSD, 
such as intrusive symptomatology, hyperarousal states and 
avoidance phenomenon, and appeared to use alcohol to self-
medicate his PTSD symptoms.  

VA progress notes, dated from October 2001 to October 2002, 
show continuing treatment for PTSD and alcohol problems.  A 
treatment note dated in August 2002 reported that the 
veteran's wife called to report that the veteran was 
consuming 18 to 24 beers a day and had done that for several 
weeks.  She also reported that he had refused to voluntarily 
get help, and she was considering commitment proceedings.  

In the Board's opinion, the record raises reasonably raises 
the question of whether the veteran's alcohol dependence is 
proximately due to or the result of the service-PTSD.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).  

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  

In other words, section 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  

The Federal Circuit defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.  

In view of the foregoing, the Board will remand the case for 
an initial determination by the RO on the issue of whether 
the veteran's alcohol dependence is secondary to, or a 
symptom of, his PTSD.  As the rating for the service-
connected PTSD is inextricably intertwined with the secondary 
service connection issue, it will also be remanded to the RO 
for consideration and current examination with 
readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

The Board further notes that, except for the GAF score, the 
examiner did not provide any other guidance as to the extent 
that the veteran's symptoms affected his social and 
industrial functioning.  The Board is thus of the opinion 
that more comprehensive evaluation, to include another 
psychiatric examination is required to more accurately 
ascertain the level of disability experienced by the veteran 
within the context of 38 C.F.R. § 4.130.  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims 
and to ensure full compliance with due process notice 
requirements, this case is REMANDED to the RO for the 
following:

1.  The RO must send the veteran an 
updated VCAA notice in accordance with 
the recently passed Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD and alcohol dependence 
since May 2002, include any commitments-
the records of which have not already 
been obtained.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
and associate them with the other 
evidence in the claims file.  If the RO 
is unable to obtain any of the records 
identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.  

3.  The RO should provide the veteran 
with a VA Form 21- 8940, which is the 
formal claim form for a total rating for 
compensation based on individual 
unemployability.  The veteran should be 
requested to complete and return such 
form if he desires to claim entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of the service-
connected PTSD.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify and address 
all of the manifestations of the service-
connected PTSD.  The examiner is 
specifically requested to distinguish 
manifestations of the service- connected 
PTSD from symptoms caused by any non-
service-connected psychiatric disability, 
if indicated.  The examiner should also 
comment on the impact that the service-
connected PTSD and related manifestations 
have on his ability to obtain and 
maintain gainful employment.  The 
examiner should provide a detailed 
rationale for all opinions expressed.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Then, in light of all of the evidence 
received, the RO should readjudicate the 
issue of an increased rating in excess of 
70 percent for the service-connected 
PTSD, to include entitlement to a total 
compensation rating based on individual 
unemployability.  The veteran and his 
representative should be properly 
notified of the decision pertaining to 
the service connection issue and provided 
his appellate rights.  If any 
determination is adverse to the veteran, 
the RO should issue a Supplemental 
Statement of the Case (SSOC), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decision reached.  The veteran 
and his representative should be provided 
an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




